Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 9/15/2021. 
Claims 1-4, 6-11, 13-20 are pending in the case. Claim(s) 5 and 12 have been cancelled.

Response to Arguments
. Examiner asserts that **** teaches **** and therefore sufficiently teaches ****.
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-4, 6-11, 13-20 have been considered, but are not persuasive. Applicant argues that the cited references fail to teach the new limitations in the current amended claims.
Applicant’s arguments do not apply to the current rejection; examiner has relied on new reference(s) Koch (US 20170303465 A1, hereinafter referred to as Koch’465) in the current rejection below, to teach the new limitations in the current amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-3, 8-10, 15-17, are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 20170032473 A1), in view of Bones (US 20190347745 A1) and Koch’465.

Regarding claim 1, Koch teaches an agricultural combine comprising: a threshing and separating system; at least one loss sensor associated with the threshing and separating system; a processing device; a user interface having an input interface and an output interface; and… a memory…, the agricultural combine performing a process to (Koch [11-13, 17-20, 23, 35, 37, 39] agricultural combine (AG) with threshing and separating systems, combine includes CPU, memory and display that allows input and output):
simultaneously collect, from a plurality of sensors operably connected to the processing device, data related to the operation of the combine, the data including a plurality of geographical position readings from one or more geographical position sensors, a plurality of operating parameter settings from one or more user-changeable operating features of the Koch [12, 15, 37, 41] GPS receiver of the AG receives location data from sensors, Koch [20-23, 36] readings for operating parameter settings at various locations is received, Koch [19, 37, 41] yield loss data for different locations is received from sensor(s)). 
generate a display at the output interface illustrating a geographical map including at least a portion of the plurality of position readings, and graphically indicate, on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map (Koch [18, 37] yield loss map may be generated and displayed, yield map displays spatial regions with each region displaying a indicator of loss information).

Koch does not specifically teach agricultural combine comprising a non-transitory computer readable storage medium operably connected to the processing device and the user interface and storing a set of instructions that, when executed by the processor, cause the processor to perform functions to collect sensor data, generate a display illustrating a geographical map including information from the sensor data, display the geographical map; and simultaneously: graphically indicate in real time on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading’s respective location on the geographical map, and graphically indicate in real time on the geographical map, one or more operating parameter settings associated with each position reading illustrated on the geographical map at each position reading’s respective location on the geographical map.
However Bones teaches agricultural combine comprising a non-transitory computer readable storage medium operably connected to the processing device and the user interface Bones [51, 52, 85, 97, 112-114] AG receives information from sensors to generate geographical map including sensor information, sensors may include grain loss sensors, AG includes non-transitory memory to store instructions that are executed by processor to performs functions).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Bones of agricultural combine comprising a non-transitory computer readable storage medium operably connected to the processing device and the user interface and storing a set of instructions that, when executed by the processor, cause the processor to perform functions to collect sensor data, generate a display illustrating a geographical map including information from the sensor data and display the geographical map, into the invention suggested by Koch; since both inventions are directed towards receiving information from sensors to generate geographical map including yield loss map, and incorporating the teaching of Bones into the invention suggested by Koch would provide the added advantage of allowing functions to be performed by the AG based on resident instructions, and the combination would perform with a reasonable expectation of success (Bones [51, 52, 85, 97, 112-114]).

Koch and Bones do not specifically teach simultaneously: graphically indicate in real time on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading’s respective location on the geographical map, and graphically indicate in real time on the geographical map, one or more operating parameter settings associated with each position reading illustrated on the geographical map at each position reading’s respective location on the geographical map.
However Koch’465 teaches simultaneously: graphically indicate in real time on the geographical map, each reading from the first sensor associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map; and graphically indicate in real time on the geographical map, one or more reading other than loss data reading associated with each position reading illustrated on the geographical map at each position reading’s respective location on the geographical map (Koch’465 [25, 35, 37-40, 48, 68, 70] population and direction information from sensors is displayed as population and direction information in a geographic map, map information is live (real-time)).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Koch’465 of simultaneously: graphically indicate in real time on the geographical map, each reading from the first sensor associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map; and graphically indicate in real time on the geographical map, one or more reading other than loss data reading associated with each position reading illustrated on the geographical map at each position reading’s respective location on the geographical map, into the invention suggested by Koch and Bones; since both inventions are directed towards displaying readings for each of multiple regions on a geographical map, and incorporating the teaching of Koch’465 into the invention suggested by Koch and Bones would provide the added advantage of viewing live multiple metrics associated with each of multiple regions at the same time, and the combination would perform with a reasonable expectation of success (Koch’465 [25, 35, 37-40, 48, 68, 70]).

Koch and Sauder does not specifically teach simultaneously: graphically indicate in real time on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading’s respective location on the 
However Koch teaches receiving one or more operating parameter settings associated with each position reading illustrated on the geographical map and a plurality of loss data readings from the at least one loss sensor each loss data reading being associated with a respective one of the position readings (Koch [20-23, 36] readings for operating parameter settings at various locations is received, Koch [19, 37, 41] yield loss data for different locations is received from sensor(s), Koch [33, 34] sensor information may be current information).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to substitute each reading from the first sensor associated with each position reading illustrated on the geographical map of Koch, Bones and Koch’465 with the loss data readings from the at least one loss sensor each loss data reading being associated with a respective one of the position readings as taught by Koch and to substitute the one or more reading other than loss data reading associated with each position reading illustrated on the geographical map of Koch, Bones and Koch’465 with the one or more operating parameter settings associated with each position reading illustrated on the geographical map as taught by Koch, to achieve the predictable result of simultaneously: graphically indicate in real time on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading’s respective location on the geographical map, and graphically indicate in real time on the geographical map, one or more operating parameter settings associated with each position reading illustrated on the geographical map at each position reading’s respective location on the geographical map (Koch [20-23, 36, 19, 37, 41, 33, 34]).

Regarding claim 2, Koch, Bones and Koch’465 teach the invention as claimed in claim 1 above. Koch further teaches wherein the at least one loss sensor comprises at least one sieve loss sensor (Koch [27, 37] sensor(s) may include sieve loss sensor(s)).

Regarding claim 3, Koch, Bones and Koch’465 teach the invention as claimed in claim 1 above. Koch further teaches wherein the loss data readings are graphically indicated by discrete colors, each color representing one or more respective loss percentage values (Koch [27, 37] yield loss may display different colors for different ranges of yield loss percentages).

Claim 8 is for a system executing instructions similar in scope to the instructions executed by the agricultural combine of claim 1, and is rejected under the same rationale. 

Claim(s) 9, 10 is/are dependent on claim 8 above, is/are for a system executing instructions similar in scope to the instructions executed by the agricultural combine of claim(s) 2, 3 respectively, and is/are rejected under the same rationale. 

Claim 15 is for a method of performing instructions similar in scope to the instructions executed by the agricultural combine of claim 1, and is rejected under the same rationale. 

Claim(s) 16, 17 is/are dependent on claim 15 above, is/are for a method of performing instructions similar in scope to the instructions executed by the agricultural combine of claim(s) 2, 3 respectively, and is/are rejected under the same rationale. 

Claims 4, 7, 11, 14, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 20170032473 A1) in view of Koch’465 and Bones (US 20190347745 A1), and further in view of Ross (US 20150338281 A1).

Regarding claim 4, Koch, Bones and Koch’465 teach the invention as claimed in claim 1 above. Koch does not specifically teach wherein the loss data readings are graphically indicated using two discrete colors or symbols, with each of the loss data readings above a threshold value being graphically indicated using a first color or symbol, and each loss data reading below the threshold value being graphically indicated using a second color or symbol.
However Ross teaches wherein sensor readings are graphically indicated using two discrete colors, with each of the sensor readings above a threshold value being graphically indicated using a first color, and each sensor reading below the threshold value being graphically indicated using a second color (Ross [77, 104] sensor reading with acceptable value such as below a particular threshold may be displayed with a particular color, while those above are displayed with a different color).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Ross of wherein sensor readings are graphically indicated using two discrete colors, with each of the sensor readings above a threshold value being graphically indicated using a first color, and each sensor reading below the threshold value being graphically indicated using a second color, into the invention suggested by Koch, Bones and Koch’465, so that the loss data reading on the geographical map of Koch and Bones are graphically indicated using two discrete colors, with each of the sensor readings above a threshold value being graphically indicated using a first color, and each sensor reading below the threshold value being graphically indicated using a second color as taught by Ross; since both inventions are directed towards displaying information collected from sensors using colors, and incorporating the teaching of Ross into the invention suggested by Koch, Bones and Koch’465 would provide the added advantage of allowing a user to easily identify data that is at an acceptable values based on the data being indicated in a particular Ross [77, 104]).

Regarding claim 7, Koch, Bones and Koch’465 teach the invention as claimed in claim 1 above. Koch further teaches receive an instruction at the input interface from the combine operator (Koch [11-13, 17-20, 23, 35, 37, 39] AG operator can provide input through user interface).
Koch does not specifically teach receive an instruction at the input interface from the…operator to designate a first position reading illustrated on the geographical map; and generate a display at the output interface identifying one or more operating parameter settings associated with the first position reading.
However Ross teaches receive an instruction at the input interface from the…operator to designate a first position reading illustrated on the geographical map; and generate a display at the output interface identifying one or more operating parameter settings associated with the first position reading (Ross [89, 94] user may select a particular region in a map, and sensor data related to the location of the map region is displayed).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Ross of receive an instruction at the input interface from the…operator to designate a first position reading illustrated on the geographical map; and generate a display at the output interface identifying one or more operating parameter settings associated with the first position reading, into the invention suggested by Koch, Bones and Koch’465; since both inventions are directed towards displaying information collected from sensors in a geographical, and incorporating the teaching of Ross into the invention suggested by Koch, Bones and Koch’465 would provide the added advantage of allowing a user to view desired sensor information related to a specific location by selecting the location in the map, without needing all available sensor information to be Ross [89, 94]).

Claim(s) 11, 14 is/are dependent on claim 8 above, is/are for a system executing instructions similar in scope to the instructions executed by the agricultural combine of claim(s) 4, 7 respectively, and is/are rejected under the same rationale. 

Claim(s) 18, 20 is/are dependent on claim 15 above, is/are for a method of performing instructions similar in scope to the instructions executed by the agricultural combine of claim(s) 4, 7 respectively, and is/are rejected under the same rationale. 

Claims 6, 13, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 20170032473 A1) in view of Koch’465 and Bones (US 20190347745 A1), and further in view of Sauder (US 20160235002 A1).

Regarding claim 6, Koch, Bones and Koch’465 teach the invention as claimed in claim 1 above. Koch further teaches wherein the data related to the operation of the combine further comprises a plurality of yield data readings, each yield data reading being associated with a respective one of the position readings, and the set of instructions, when executed by the processor, further cause the processor to: graphically indicate, on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map (Koch [18, 37] yield loss map may be generated and displayed, yield map displays spatial regions with each region Koch [26] yield information for each region may be received).
Koch does not specifically teach simultaneously: graphically indicate, on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map; and graphically indicate, on the geographical map, each yield data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map.
However Sauder teaches simultaneously: graphically indicate, on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map; and graphically indicate, on the geographical map, one or more reading other than loss data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map (Sauder [79, 108] Figs. 34-36, both yield loss reading and ground contact loss reading for each of multiple regions may be displayed on the same geographical map at the same time
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Sauder of graphically indicate, on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map; and graphically indicate, on the geographical map, one or more reading other than loss data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map, into the invention suggested by Koch, Bones and Koch’465; since both inventions are directed towards displaying readings for each of multiple regions on a geographical map, and incorporating the teaching of Sauder into the invention suggested by Koch, Bones and Sauder [79, 108] Figs. 34-36).

Koch and Sauder does not specifically teach graphically indicate, on the geographical map, each yield data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to substitute the one or more reading other than loss data reading associated with each position reading illustrated on the geographical map of Koch, Bones and Koch’465 with the yield data reading being associated with a respective one of the position readings as taught by Koch, to achieve the predictable result of simultaneously: graphically indicate, on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map; and graphically indicate, on the geographical map, each yield data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map (Koch [26] yield information for each region may be received).

Claim)s) 13, is/are dependent on claim 8 above, is/are for a system executing instructions similar in scope to the instructions executed by the agricultural combine of claim(s) 6 respectively, and is/are rejected under the same rationale. 

Claim(s) 19 is/are dependent on claim 15 above, is/are for a method of performing instructions similar in scope to the instructions executed by the agricultural combine of claim(s) 6, and is/are rejected under the same rationale. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178